Citation Nr: 0214720	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  97-03 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cervical strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right foot disability from August 1, 1995 to 
June 10, 1997 and on and after August 1, 1997.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left foot disability.

(The issue of entitlement to an initial evaluation in excess 
of 10 percent for lumbosacral strain will be the subject of a 
later decision.) 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), wherein the RO, in pertinent part, 
denied service connection for cervical strain and granted 
service connection for bunions of the first metatarsal of 
both feet with bilateral calcaneal spurs with a zero percent 
evaluation effective August 1, 1995.  The veteran filed a 
timely notice of disagreement and substantive appeal.

In an October 1996 rating decision, the RO separated the 
disabilities to indicate a zero percent evaluation for a 
right foot disability and a zero percent evaluation for left 
foot disability.  In September 2000 the veteran was granted a 
10 percent evaluation for left foot, plantar calcaneal heel 
spur syndrome with bunion prominence, effective August 1, 
1995 and a 10 percent evaluation was assigned for right foot 
plantar calcaneal heel spur syndrome with bunion prominence, 
status post Chevron osteotomy of the right great toe, 
effective August 1, 1995, increased to 100 percent effective 
June 11, 1997 and continued as 10 percent effective August 1, 
1997.  An evaluation of 100 percent had been assigned for the 
period from June 11, 1997 to July 31, 1997 based on surgery 
of the right foot, which necessitated convalescence.

The Board notes that the veteran has perfected his appeal 
with regard to service connection for right foot and left 
foot disabilities.  Though the veteran's disability 
evaluations were increased to 10 percent during the pendency 
of this appeal, the veteran has not withdrawn these issues 
from appeal.  As the 10 percent evaluations represent less 
than the maximum available under applicable diagnostic 
criteria, the veteran's claims for increased evaluations 
remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

These matters were previously before the Board in February 
2001, at which time they were remanded for additional 
development.  The development requested in the remand has 
been completed, and the claims are returned to the Board for 
further appellate review.

In regard to the claim of entitlement to an initial 
evaluation in excess of 10 percent for lumbosacral strain the 
Board finds that further development is required.  Recently 
published regulations, effective February 22, 2002, permit 
the Board to obtain evidence without remanding.  See 
38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304 (2002).  When 
the development is completed and the veteran has had 
opportunity to respond, the Board will prepare a separate 
decision addressing this issue.  See 38 C.F.R. § 20.903 
(2002).


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained.

2.  The evidence reasonably shows that a pre- existing 
cervical spine disorder increased in severity during service.

3.  The veteran's service-connected right foot disability was 
manifested by mild to moderate right foot bunion deformity 
from August 1, 1995 to June 10, 1997 and by a right foot 
bunion with mild symptomatology on and after August 1, 1997. 

4.  The veteran's service-connected left foot disability is 
manifested by left foot bunion deformity equivalent to 
moderate injury to the left foot.


CONCLUSIONS OF LAW

1.  The veteran's pre-existing cervical strain was aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 (2001).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent from August 1, 1995 to June 10, 1997 and 
on and after August 1, 1997 for a right foot disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280 (2001).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for a left foot disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for cervical strain

Service medical records show that the veteran was examined in 
December 1978 for the purpose of entering into active duty.  
Clinical evaluation revealed normal findings of the spine and 
other musculoskeletal systems.  The veteran, however, 
indicated a history of being hospitalized with two broken 
arms, which had resulted from automobile accidents in 1970 
and 1971.  

In October 1981 she was seen in the orthopedic clinic for 
cervical pain with spasm.  She reported an onset of 
"tightness" of the right C6-7 area for the previous two 
weeks with occasional sharp pain to the area.  She could not 
relate the increase in symptoms to any particular motion.  
She disclosed that she had had a whiplash injury six or seven 
years prior with the neck pain having been resolved after 
several months.  She stated that she had had similar neck 
pain two years prior, and that had resolved in one month.  
She reported that she had pain in the morning, which would 
get worse by the end of the day.  The diagnoses were right 
C5-6, C6-7 facet joint dysfunction and cervical spasm.  X-
rays showed a normal cervical spine.  

In May 1983 she was seen for muscle spasm of the medial right 
scapula, which had resulted when she got into the shower.  
The diagnosis was left C5-7 facet joint dysfunction.  In June 
1991 she complained of neck pain, which was exacerbated as a 
result of riding a go-cart.  The diagnosis, in pertinent part 
was rule out cervical radiculitis.  In August 1991 the 
impressions wereprobable mild cervical root irritation and 
normal nerve conduction studies without evidence of ulnar 
neuropathy.  A MRI [magnetic resonance imaging] conducted of 
the cervical spine disc in September 1991 revealed a normal 
study.  In March 1995 the veteran underwent a physical 
examination for the purpose of retirement.  Clinical 
evaluation revealed normal findings of the spine and other 
musculoskeletal systems, the veteran, however, indicated that 
she had chronic neck pain since a motor vehicle accident, 
which had occurred in 1975.  

VA examination of the cervical spine was conducted in October 
1995, a few months following her discharge from active duty.  
During the examination, she reported that she was in a motor 
vehicle accident in 1973 and developed a "whiplash" injury 
and had been treated with appropriate medications and 
physical therapy.  Since that time she had had pain in her 
neck primarily on the lower right-hand side and at the 
junction of the trapezius muscle.  The diagnoses were old 
cervical sprain/strain syndrome and possible early arthritic 
changes.  Radiographic findings of the cervical spine were 
within normal limits.

In a written statement received by the RO in March 1997, the 
veteran noted that her cervical strain/pain existed prior to 
service and was the result of her involvement in a car 
accident.  She stated that cervical strain, pain and muscle 
spasms had been exacerbated during active duty while carrying 
out such duties as sit-ups, push-ups, carrying heavy items, 
wearing a helmet, sustaining certain positions and firing 
weapons.  She stated that the pain in her neck was at times 
severe enough to stop her from completing certain tasks.  She 
had worn a neck brace and used "neck stretching" devices 
and medications to help ease the pain.

VA examination conducted in November 1997 revealed the 
veteran had chronic, moderate myofascial pain syndrome of the 
cervical spine region.  X-rays showed a normal cervical 
spine.  The examiner noted that the veteran's neck condition 
had existed prior to military service and had persisted both 
during and after release from active service.  He stated that 
such conditions can become persistent and chronic.  He stated 
further that the veteran's military service as a member of 
the Nurse Corps would not ordinarily be expected to fall 
within the area of a repetitive stress trauma category.  
However, her symptoms would be the same regardless of where 
her employment occurred as evidenced by  the continuation of 
her symptoms while employed as a teacher in a classroom.

X-rays of the cervical spine in September 2001 revealed 
normal findings.  The veteran underwent VA examination of the 
joints in December 2001.  The diagnoses with regard to the 
cervical spine was mild cervical spondylosis, status post 
motor vehicle accident prior to service with neck injury, 
exacerbation of pain with active duty and mild chronic 
mechanical neck pain without radiculopathy at present.  The 
examiner noted that she had minimal neck arthritis.  Further, 
he opined that the veteran had a neck injury, which did exist 
prior to service but was "exacerbated" with active duty.  
The examiner further commented that "exacerbation of the 
neck pain" should be considered service connected.

Right foot and left foot disabilities

Prior to entrance into the service, in September 1978, the 
veteran was treated [as a dependent of military personnel] at 
an Army hospital for right foot pain from a twisting type 
injury while playing racquetball.  On examination she had 
moderate swelling and tenderness of the dorsum of the right 
foot.  There was decreased range of motion.  X-rays were 
negative.  The diagnosis was painful right foot.

Service medical records of May 1985 show that the veteran 
sought emergency room treatment for a left foot injury.  She 
complained of persistent pain of her left foot due to it 
being stepped on.  Examination revealed mild edema of the 
dorsum of the left foot.  X-rays showed no fractures.  The 
diagnosis was left foot contusion.  A follow-up appointment 
was conducted in the same month.  Examination revealed mild 
edema of the left forefoot.  There was tenderness and limited 
range of motion of the first, second and third toes.  X-rays 
were negative for fracture or dislocation.  The diagnosis was 
soft tissue injury of the left foot.

In May 1989 the veteran complained of bilateral great toe 
discomfort and minimum right and left hallux valgus.  
Physical examination revealed minimal hallux valgus.  The 
diagnosis was hallux valgus secondary to pronation.  X-rays 
of both feet showed mild bunion deformity at the distal first 
metatarsal medially on each foot.  Otherwise the examination 
was negative.  In April 1995 the veteran complained of a 
burning type of pain of the dorsum of the left foot and heel 
pain.  The diagnoses were neuropathy secondary to footgear 
and plantar fasciitis.  Clinical evaluation in March 1995 for 
the purpose of retirement revealed the veteran's feet were 
normal.  However, on the report of medical history, the 
veteran indicated that she had had a history of foot trouble.

A VA podiatry examination was conducted in October 1995, a 
few months following the veteran's discharge from active 
duty.  She complained of bilateral foot pain.  She reported 
that she had experienced bilateral and symmetrical post-
static, dyskinetic plantar calcaneal heel pain of five years' 
duration.  She had not been able to tolerate several orthotic 
treatment attempts or had had no improvement with devices, 
which had been attempted.  She reported a symptomatic right 
more than left bunion prominence of several years' duration, 
aggravated by pumps.  On examination she had a mild to 
moderate bilateral bunion deformity with full fluid nontender 
first metatarsophalangeal joint range of motion.  She was 
tender to palpation about the plantar calcaneal tubercle 
region of both heels.  The assessment was plantar calcaneal 
heel spur syndrome bilaterally and mild to moderate bilateral 
bunion prominence without further evidence of articular 
pathology in the first metatarsophalangeal joints.

A VA podiatry examination was conducted in June 1997.  The 
veteran complained of painful bunions of approximately ten 
years duration.  She reported that it had increased in 
severity as well as in appearance and pain over the past four 
years.  She had undergone conservative therapy at that time, 
which included treatments with padding and orthoses and non-
steroidal anti-inflammatory medications.  She reported that 
the pain was much greater in the right first 
metatarsophalangeal joint than the left.  The pain on the 
right foot was present even at rest.  The pain was present in 
all types of shoe gear, including house shoes/slippers.  She 
reported that there was pain with minimal amounts of 
pressure.  She stated that the foot pain limited her 
activities of daily living, the pain was present upon any 
weight bearing or pressure to the area and it caused 
significant limitation in wearing shoe gear.  She related 
that in her employment she was required to wear dress shoes, 
which she had to come out of as often as possible.  

Examination revealed hallux abductovalgus deformity 
bilaterally with abutment of the second toe on the right and 
overlapping second toe minimally on the left.  There was 
hallux interphalangeus deformity bilaterally.  Clinically, 
the left was slightly worse than the right.  There was double 
corn above the distal and proximal interphalangeal joints of 
the second toe bilaterally and adductovarus deformities of 
the fourth and fifth digits bilaterally.  She had a flexible 
pes planus foot type with positive gastrocnemius equinus 
noted bilaterally.  Plantarly, there was hyperkeratotic 
diffuse lesions of two through five bilaterally, medial first 
metatarsophalangeal joint bilaterally, plantar medial hallux 
interphalangeal joint bilaterally and sub-fifth metatarsal 
head bilaterally.  There was mild crepitus with range of 
motion of the first metatarsophalangeal joints bilaterally.  
There was increasing pain at end-range of motion in both 
dorsiflexion and plantar flexion bilaterally with the right 
being more painful than the left.  There was minimal tracking 
of the left first metatarsophalangeal joint and very minimal 
on the right.  There was mild hallux limitus deformity noted 
and weight bearing bilaterally.  The impression was that the 
veteran had a moderate hallux adbuctovalgus deformity 
bilaterally with hallux limitus and hallux interphalangeus 
deformities bilaterally.  She was clinically worse on the 
right than on the left, but more symptomatic on the right, 
particularly with joint pain. 

The veteran was hospitalized in June 1997 for operative 
treatment of her bunion deformity.  She underwent a Chevron 
osteotomy of the right great toe.  She tolerated the 
procedure well.  X-rays taken status post osteotomy showed a 
K-wire in place.

A VA examination for feet was conducted in December 2001.  
Examination revealed passive dorsiflexion of the right first 
metatarsal phalangeal joint was to 50 percent.  Plantar 
flexion in that joint was unimpaired.  The veteran exhibited 
full fluid range of motion in the left first metatarsal 
phalangeal joint.  She had exhibited neither joint line 
tenderness to examination of the first metatarsal phalangeal 
joint nor had she exhibited swelling.  She had exhibited mild 
left foot bunion deformity.  The diagnoses were mild left 
foot bunion deformity, right foot bunion improved with 
satisfactory result after surgical correction and incidental 
mild, essentially asymptomatic, degenerative joint disease of 
the right first metatarsal phalangeal joint postoperatively.

Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2001).  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

The veteran's service connected right foot and left foot 
disabilities are evaluated under Diagnostic Code 5280, a 10 
percent rating may be assigned for hallux valgus, unilateral: 
operated with resection of metatarsal head or a 10 rating may 
be assigned for hallux valgus, unilateral: severe, if 
equivalent to amputation of great toe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2002).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In addition, VA 
has recently published new regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  These new regulations, which in pertinent 
part are effective as of the date of enactment of the VCAA, 
interpret and implement the mandates of the statute, "and do 
not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.

In this case, the Board is satisfied that the duty to notify 
and the duty to assist have been fulfilled.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claims.  In March 2001 she was advised of the evidence to 
submit to support her claims.  In addition, by virtue of the 
statement of the case (SOC) and supplement SOCs issued during 
the pendency of the appeal, the veteran was given notice of 
the information and evidence necessary to substantiate the 
claims.  Furthermore, the RO has provided the specific laws 
and regulations pertaining to service connection, aggravation 
of a pre-service disability and increased evaluations.  In 
light of the above, the Board finds that the duty to notify 
has been sufficiently complied with in this case.  

The duty to assist also has been satisfied.  As a result of 
the February 2001 remand all relevant facts have been 
adequately developed to the extent possible.  The veteran was 
afforded a VA medical examination in December 2001. 

Having determined that the duty to notify and assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits.  

Service connection for cervical strain

The veteran's service medical records show that in October 
1981 she reported a complaint of cervical pain with spasm for 
the previous two weeks.  She disclosed that she had had a 
neck injury prior to service, which had resolved.  On 
examination, there was tightness on range of active motion 
and sharp pain on passive and resistive ranges of motion.  X-
rays showed a normal cervical spine.  The diagnosis was right 
C5-6, C6-7 facet joint dysfunction and cervical spasm.  She 
had similar complaints of neck pain in May 1983 and June 
1991.  Diagnostic tests continued to show normal findings.

The report of a medical history given by the veteran in March 
1995 for the purpose of her retirement from service shows 
that she gave a history of having chronic neck pain since the 
motor vehicle accident in 1975.  The report of an orthopedic 
examination conducted by VA in October 1995, a few months 
after her separation from service, shows that she reported 
that she had pain in her neck since 1973.  The diagnoses were 
old cervical sprain/strain syndrome and possible early 
arthritic changes.  She stated that her cervical strain, pain 
and muscle spasms had been exacerbated during active duty 
because she was required to do sit-ups, push-ups, carry heavy 
items, wear a helmet, sustain certain positions and fire 
weapons.  The diagnosis rendered during the most recent VA 
examination in September 2001 was mild cervical spondylosis 
and mechanical neck pain.  The examiner was of the opinion 
that the veteran's pre-existing neck disorder was 
"exacerbated" during active duty.  The examiner also went 
on to comment that this "excerbated" element of disability 
should be service connected.

The Board finds that there is evidence which supports the 
veteran's claim, and evidence, which weighs against the 
claim.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that a cervical spine disorder was 
aggravated during service.  It is clear from the examiner's 
comments floowing the VA examination in 2001 that there was 
an element of disability of the cervical spine that was 
attributable to the veteran's extensive period of service.  
Accordingly, the Board concludes that disability of the 
cervical spine was aggravated during service.

Initial evaluations in excess of 10 percent for a right foot 
disability (from August 1, 1995 to June 10, 1997 and on and 
after August 1, 1997) and a left foot disability

As noted above, the veteran is service-connected for a right 
foot disability and a left foot disability with each assigned 
a 10 percent disability evaluation.  She essentially asserts 
that her right foot and left foot disabilities are more 
disabling than the current 10 percent assigned.

The right foot and left foot disabilities are separately 
evaluated under 38 C.F.R. § 4.71a. Diagnostic Code 5280.  
Under this diagnostic code, unilateral hallux valgus is rated 
10 percent disabling if operated with resection of metatarsal 
head, and also as 10 percent disabling if severe, equivalent 
to amputation of the great toe.  Id.  The veteran is in 
receipt of the maximum schedular rating for hallux valgus of 
the right and left feet.  Thus, no higher rating is available 
for her disability under Diagnostic Code 5280.

The Board notes that although 10 percent is the maximum 
rating available for unilateral hallux valgus, there are 
other diagnostic codes that potentially relate to impairment 
of the foot.  Thus, the Board has considered whether any of 
these codes would be appropriate in this case, as the veteran 
is entitled to be rated under the diagnostic code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Service medical records show the veteran initially reported 
injury to her left foot, therefore consideration of the left 
foot disability under Diagnostic Code 5284, other foot 
injuries, is warranted.  A higher evaluation of 20 percent is 
warranted if the foot injury is moderately severe.  In this 
case, with regard to the left foot, the most recent VA 
examination in December 2001 shows the veteran had full fluid 
range of motion in the left first metatarsal phalangeal 
joint.  There was no tenderness or swelling.  The assessment 
was mild left foot bunion deformity.  Based on these 
findings, the Board cannot reasonably characterize the 
overall disability picture of the left foot as moderately 
severe to warrant higher disability evaluations of 20 percent 
under Diagnostic Code 5284.

The veteran's right foot disability during the period from 
August 1, 1995 to June 10, 1997 was manifested by mild to 
moderate bilateral bunion deformity with full fluid nontender 
first metatarsophalangeal joint range of motion with no 
further evidence of articular pathology in the first 
metatarsophalangeal joints.  She had surgery for bunion 
deformity on the right foot in June 1997.  During the period 
after convalescence from surgery, from July 31, 1997, her 
right foot had improved.  She had incidental mild, 
essentially asymptomatic degenerative joint disease of the 
right first metatarsal phalangeal joint postoperatively.  
There is no indication that the veteran's right foot 
symptomatology is a result of residuals of a foot injury.  
Rather, her symptoms have been attributed to hallux valgus.  
Therefore a higher evaluation under Diagnostic Code 5284 is 
not for application for the veteran's right foot disability.

In looking further at analogous diagnostic criteria under 38 
C.F.R. § 4.71a, there is no medical evidence of what could be 
considered the equivalent of an amputation of the great toe 
with removal of metatarsal head to warrant a 30 percent 
rating under diagnostic code 5171; nor is there medical 
evidence of the veteran having: unilateral flatfeet to 
warrant 20 percent under diagnostic code 5276; unilateral pes 
cavus, acquired, to warrant 20 percent under diagnostic code 
5278; or malunion of, or nonunion of the tarsal or metatarsal 
bones to warrant a rating contemplating moderately severe 
impairment under diagnostic code 5283. 

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issues on 
appeal, including 38 C.F.R. § 4.40, 4.45, as they relate to 
pain and any resulting functional impairment due to pain 
(including during flare-ups, as discussed in DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, Diagnostic Code 5280, 
unilateral hallux valgus does not evaluate the veteran's foot 
disabilities with respect to range of motion; therefore, §§ 
4.40 and 4.45, with respect to pain on motion, are not 
applicable, Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The 
Board further observes that, in light of the holding in 
Johnston v. Brown, 10 Vet. App. 80 (1997), the veteran is not 
entitled to a higher rating under 38 C.F.R. §§ 4.40 and 4.45 
as 10 percent is the maximum rating available under 
Diagnostic Code 5280.

Even though the veteran's left foot disability may be rated 
by analogy to diagnostic code 5284, other foot injuries, 
which provides for 20 and 30 percent ratings for moderately 
severe and severe disability, respectively, the Board cannot 
find that additional compensation is warranted on the basis 
of functional loss.  38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra.

Based upon the foregoing, the Board's finds that 38 C.F.R. § 
4.71a, Diagnostic Code 5280, which specifically addresses 
diagnoses of hallux valgus, are the most appropriate 
evaluation criteria for the veteran's right foot and left 
foot disabilities.  As set forth above, the veteran is 
currently receiving the maximum rating available under that 
diagnostic code.  As the preponderance of the evidence is 
against the claims for evaluations in excess of 10 percent 
for right foot (for the periods at issue) and left foot 
disabilities, the benefit of the doubt doctrine is not 
applicable, and initial increased evaluations in excess of 10 
percent must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Moreover, there is no 
indication that the veteran's right foot and left foot 
disabilities warranted any higher evaluations than that 
already assigned during any period contemplated by the 
current appeal.  See Fenderson, supra.

Extraschedular Consideration

The Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect disabilities that are so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for such service-connected disabilities.  The Board notes 
that the disabilities have not recently required 
hospitalization.  In fact, it does not appear that the 
veteran has been hospitalized for treatment of her right foot 
disability since 1997 and there is no evidence of 
hospitalization for her left foot disability.  Moreover, 
there is no evidence on the record of marked interference 
with employment and no medical evidence has been presented to 
support a conclusion that the veteran's service-connected 
disabilities significantly interfere with her employment.  
The Board also notes that her current evaluations contemplate 
a substantial degree of industrial impairment, and there is 
no reason to believe that the rating schedule does not 
adequately compensate her for the impairments.  In summary, 
the Board does not find that the veteran's case is outside 
the norm so as to warrant consideration of the assignment of 
extraschedular ratings.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).

ORDER

Entitlement to service connection for cervical strain is 
granted.

Entitlement to an initial evaluation in excess of 10 percent 
for a right foot disability from August 1, 1995 to June 10, 
1997 and on and after August 1, 1997 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a left foot disability is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

